--------------------------------------------------------------------------------

Exhibit 10.1
 
Up to $75,000,000


HomeFed Corporation


6.50% Senior Notes due 2019
 
PLACEMENT AGENCY AND CLOSING AGENCY AGREEMENT
 
September 27, 2017


JEFFERIES LLC
520 Madison Avenue, 12th Floor
New York, New York  10022


Ladies and Gentlemen:


Introductory.  HomeFed Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to certain purchasers (collectively, the
“Purchasers”) up to $75,000,000 in aggregate principal amount of its 6.50%
Senior Notes due 2019 (the “Notes”). The Notes initially will be fully and
unconditionally guaranteed, jointly and severally, on a senior unsecured basis
(the “Guarantees” and, together with the Notes, the “Securities”) by each of the
Company’s current domestic subsidiaries (the “Guarantors”). The Securities will
be offered and sold to the Purchasers in a private placement (the “Placement”)
without being registered under the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) thereunder (collectively, the “Securities Act”), in reliance upon
exemptions from registration thereunder provided by Section 4(a)(2) (“Section
4(a)(2)”) thereof and/or Regulation D (“Regulation D”) thereunder. The
Securities will also be offered and sold outside of the United States to
Purchasers who are non-“U.S. persons” (as defined in Regulation S of the
Securities Act) in reliance on Regulation S under the Securities Act
(“Regulation S”). Jefferies LLC (“Jefferies”) has agreed to act as placement
agent (in such capacity, the “Placement Agent”) and as Closing Agent (in such
capacity, the “Closing Agent”) in connection with the Placement, subject to the
terms, conditions and other provisions of this Agreement.


The Securities are to be sold to the Purchasers pursuant to two Purchase
Agreements, each in the form attached as Exhibit A hereto (the two Purchase
Agreements together, the “Purchase Agreement”) to be entered into by the Company
and the several Purchasers, with such changes as may be approved by the
Placement Agent. The Securities are to be issued pursuant to an Indenture (the
“Indenture”) to be entered into between the Company, the Guarantors and
Wilmington Trust, National Association, as trustee (the “Trustee”).


This Agreement, the Purchase Agreement and the Indenture are referred to herein
collectively as the “Transaction Documents”, and the transactions contemplated
hereby and thereby are referred to herein collectively as the “Transactions”.
 

--------------------------------------------------------------------------------

The Company has filed with the Commission (i) an annual report on Form 10-K for
the fiscal year ended December 31, 2016 filed with the Commission on March 3,
2017 (the “Form 10-K”), (ii) a quarterly report on Form 10-Q for the quarterly
period ended March 31, 2017 filed with the Commission on May 3, 2017 (the “First
Quarter 10-Q”) and a quarterly report on Form 10-Q for the quarterly period
ended June 30, 2017 filed with the Commission on August 2, 2017 (the “Second
Quarter 10-Q” and together with the First Quarter 10-Q, the “Quarterly
Reports”), (iii) Current Reports on Form 8-K filed with the Commission on
January 12, 2017, February 2, 2017, March 29, 2017 and August 10, 2017 (each a
“Form 8-K” and together the “Form 8-Ks”) and (iv) a Proxy Statement on Schedule
14A filed (but not furnished) with the Commission on June 30, 2017 (together
with the Form 10-K, the Quarterly Reports and the Form 8-Ks, the “Public
Disclosure”).
 
The Company and each Guarantor hereby jointly and severally confirm its
agreement with the Placement Agent as follows:
 
Section 1.  Representations, Warranties and Agreements of the Company and the
Guarantors and the Placement Agent.
 
A. Representations, Warranties and Agreements of the Company and the
Guarantors. Reliance on Purchase Agreement Representations. In addition to the
other representations, warranties and agreements contained in this Agreement,
the Company and each Guarantor hereby jointly and severally represents and
warrants to the Placement Agent and the Closing Agent that each of the
representations and warranties set forth in Section 3 of the Purchase Agreement
is true and correct as if made on the date hereof and on the Closing Date.  The
Company and each Guarantor hereby acknowledges that the Placement Agent and the
Closing Agent and, for purposes of the opinion to be delivered pursuant to
Section 4(b) of this Agreement, counsel to the Company and the Guarantors, will
rely upon the accuracy and truthfulness of such representations and warranties
and hereby consents to such reliance.
 
(b)  Additional Representations.  In addition to the other representations,
warranties and agreements contained in this Agreement, the Company and each
Guarantor hereby jointly and severally represents and warrants to the Placement
Agent and the Closing Agent as follows:
 
(i)          Power and Authority.  The Company and each Guarantor, as
applicable, has all necessary power and authority to execute and deliver this
Agreement to perform its respective obligations thereunder; this Agreement has
been duly authorized, executed and delivered by the Company and each Guarantor
that is a party hereto or thereto, as applicable, and constitutes a valid and
binding agreement of the Company and each Guarantor, as applicable, enforceable
against the Company and each Guarantor, as applicable, in accordance with its
terms.
 
2

--------------------------------------------------------------------------------

(ii)         Non-Contravention of Existing Instruments; No Consents.  The
execution, delivery and performance by the Company and each Guarantor of this
Agreement, will not (1) result in any violation of the provisions of the
organizational documents of the Company or any Guarantor, (2) conflict with or
constitute a breach of, or a default (or, an event that, with the giving of
notice or lapse of time, would cause the Company or any Guarantor to be in
default) (“Default”) or result in a Debt Repayment Triggering Event (as defined
below) under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease, agreement or other instrument to which the Company or any
Guarantor is a party or by which it or any of them may be bound, or to which any
of the property or assets of the Company or any Guarantor is subject (each, an
“Existing Instrument”), or result in the creation or imposition of (or the
obligation to create or impose) any liens, security interests, mortgages,
pledges, charges, equities, claims or restrictions on transferability or
encumbrances of any kind upon any property of any of the Company or any
Guarantor and (3) result in any material violation of any law, administrative
regulation or administrative or court decree applicable to the Company or any
Guarantor, except with respect to clauses (2) and (3) of this clause (ii), for
such conflicts, breaches, Defaults, Debt Repayment Triggering Events or
violations as would not, individually or in the aggregate, have a material
adverse effect on (A) the properties, business, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Guarantors, taken as a whole, (B) the ability of the Company or any Guarantor to
perform its obligations in all material respects under any Transaction Document,
(C) the validity or enforceability of any Transaction Document, or (D) the
consummation of any of the Transactions (each, a “Material Adverse Effect”).  No
consent, approval, authorization, order, filing or registration of or with, any
court or other governmental or regulatory authority or agency or any third party
is required for the  execution, delivery or performance by the Company and each
of the Guarantors of this Agreement, except (i) those that have been obtained or
made, as the case may be, that are in full force and effect and (ii) as may be
required under the securities or “blue sky” laws of any U.S. state or non-U.S.
jurisdiction.  As used herein, a “Debt Repayment Triggering Event” means any
event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of the Guarantors.
 
(iii)        No Material Actions or Proceedings.  Except as set forth in the
Public Disclosure, (i) to the best of the Company and Guarantors’ knowledge, no
applicable legislation has been enacted, adopted, passed or issued, (b) no stop
order suspending the exemption from qualification of any of the Securities in
any jurisdiction has been issued and no proceeding for that purpose has been
commenced or, to the Company’s knowledge, contemplated as of the Closing Date
and (c) there is no action, claim, suit, demand, hearing, notice of violation or
deficiency, or proceeding pending or, to the knowledge of the Company and the
Guarantors, threatened or contemplated by governmental authorities or threatened
by others that, with respect to clauses (a), (b) and (c) of this paragraph (iii)
would (A) enjoin, prevent or interfere with the consummation of the Placement or
any of the Transactions or (B) individually or in the aggregate, have a Material
Adverse Effect.
 
3

--------------------------------------------------------------------------------

(iv)        Bad Actor Disqualification.  None of (1) the Company, (2) any
Guarantor, (3) any beneficial owner of 20% or more of the outstanding voting
equity securities of the Company or any Guarantor, (4) any director or executive
officer of the Company or any Guarantor, and (5) any other officer of the
Company or any Guarantor participating in the offering (within the meaning of
Rule 506(d) of Regulation D under the Securities Act) (the persons identified in
(1) through (5) collectively, the “Covered Persons”) is subject to any “Bad
Actor” disqualification event specified in Rule 506(d)(1)(i) through (viii) of
Regulation D under the Securities Act or any proceeding that could result in any
such disqualifying event (collectively, “Disqualifying Events”) that would
either require disclosure under Rule 506(e) of Regulation D under the Securities
Act or result in disqualification under Rule 506(d)(1) of Regulation D under the
Securities Act of the Company’s or any Guarantor’s use of the exemption provided
by Rule 506 of Regulation D under the Securities Act for the sale of the
Securities.  The Company and each Guarantor have taken reasonable steps to
ensure, that the occurrence of Disqualifying Events with respect to any Covered
Persons are identified and made known to the Company.
 
B. Representations, Warranties and Agreements of the Placement Agent.  The
Placement Agent hereby represents, warrants and covenants to, and agrees with,
the Company as follows:
 
(a)    No General Solicitation.  The Placement Agent will not solicit offers for
the Company for the Securities by means of any form of “general solicitation” or
“general advertising” (as such terms are used in Regulation D) in connection
with the offering of the Securities or in any manner involving a public offering
within the meaning of Section 4(a)(2), or, with respect to Securities to be sold
in reliance on Regulation S under the Securities Act, by means of any “directed
selling efforts” (as such term is used in Regulation S under the Securities
Act).
 
(b)   Limitation on Offerees.  The Placement Agent will solicit offers for the
Company for the Securities only from persons whom it reasonably believes to be
(i) a qualified institutional buyer” as defined in Rule 144A under the
Securities Act (“QIBs”), (ii) an “accredited investor” as defined in Rule 501(a)
of Regulation D under the Securities Act, or (iii) with respect to Securities to
be sold in reliance on Regulation S under the Securities Act, a non-“U.S.
person” (as such term is used in Regulation S under the Securities Act).
 
Section 2.  Engagement of Placement Agent and Closing Agent; Fees; Expenses.
 
(a)   Engagement of Jefferies as Placement Agent. The Company hereby engages
Jefferies as the Placement Agent, and the Company hereby authorizes Jefferies to
act as such in connection with the Placement. On the basis of the
representations, warranties and agreements of the Company and the Guarantors
contained in this Agreement and the Purchase Agreement and subject to, and in
accordance with, the terms, conditions and other provisions hereof and thereof,
Jefferies agrees to act as Placement Agent to place the Securities as
contemplated by this Agreement. The Company and each Guarantor acknowledges that
the Placement Agent’s engagement hereunder does not constitute any firm
commitment or undertaking, express or implied, on the part of the Placement
Agent to purchase or place any of the Securities and does not constitute any
representation, warranty or agreement that any financing will be available to
the Company and the Guarantors.
 
4

--------------------------------------------------------------------------------

(b)   Engagement of Jefferies as Closing Agent.  The Company hereby engages
Jefferies as the Closing Agent, and the Company hereby authorizes Jefferies to
act as such in connection with the Placement. On the basis of the
representations, warranties and agreements of the Company and the Guarantors
contained in this Agreement and the Purchase Agreement and subject to, and in
accordance with, the terms, conditions and other provisions hereof and thereof,
Jefferies agrees to act as the Closing Agent to settle the Placement of the
Securities as contemplated by this Agreement.
 
(c)   Jefferies’ Fees and Expenses.   As compensation for Jefferies’ services
hereunder as Placement Agent and Closing Agent, the Company and the Guarantors 
hereby agree, jointly and severally,  to pay Jefferies on the Closing Date (as
defined below), a placement fee equal to $100,000 (the “Fee”). The Fees will be
non-refundable and payable by wire transfer in same-day funds on the Closing
Date to the account or accounts designated to the Company in writing by
Jefferies. In addition to the Fees, the Company and each Guarantor agree,
jointly and severally, to reimburse Jefferies for its reasonable and documented
out-of-pocket expenses, including the fees and expenses of its counsel, and to
pay for all other expenses incurred by Jefferies in connection with the
Placement and all other costs and expenses incident to the performance of the
obligations of the Company and the Guarantors under this Agreement, including
but not limited to printing expenses, travel expenses, trustee expenses,
postage, facsimile and telephone charges, whether or not the Placement is closed
or this Agreement expires or is terminated for any reason.
 
(d)   Placement Agent and Closing Agent as Independent Contractors. The Company
and each Guarantor hereby acknowledges that, in connection with the
Transactions, (i) the Placement, including the determination of the offering
price of the Securities and any related discounts, commissions and fees, shall
be an arm’s-length commercial transaction between the Company and the
Purchasers, (ii) each of the Placement Agent and the Closing Agent will be
acting as an independent contractor and will not be the agent or fiduciary of
the Company or any Guarantor or any of their respective stockholders, creditors
or employees, the Purchasers or any other party, (iii) neither the Placement
Agent nor the Closing Agent shall assume an advisory or fiduciary responsibility
in favor of the Company or any Guarantor (irrespective of whether the Placement
Agent or the Closing Agent has advised or is currently advising the Company or
any Guarantor on other matters), and neither the Placement Agent nor the Closing
Agent shall have any obligation to the Company or any Guarantor with respect to
the Transactions except as may be set forth expressly herein, (iv) the Placement
Agent, the Closing Agent and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and the Guarantors and (v) neither the Placement Agent nor the Closing
Agent shall provide any legal, accounting, regulatory or tax advice with respect
to the Transactions and the Company and the Guarantors shall consult their own
legal, accounting, regulatory and tax advisors to the extent they deem
appropriate.
 
(e)   Company Responsible for the Public Disclosure. The Company is and will be
solely responsible for the contents of the Public Disclosure and any and all
other written or oral communications provided to any actual or prospective
purchaser of the Securities with the approval of the Company; and the Company
recognizes that the Placement Agent, in acting pursuant to this Agreement, will
be using information provided by the Company and the Guarantors and their
respective agents and representatives and the Placement Agent does not assume
responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such information.
 
5

--------------------------------------------------------------------------------

(f)   Notification of Potential Purchasers.  In order to allow proper
coordination of the proposed Placement, during the term of this engagement, the
Company will promptly notify the Placement Agent of any potential purchasers
known to the Company to be interested in purchasing any of the Securities, and
the Company will keep the Placement Agent fully and promptly informed of the
status of any discussions or negotiations between the Company and any such
potential purchasers.
 
(g)   Confidentiality. The Company agrees that any information or advice
rendered by the Placement Agent or any of its representatives in connection with
this engagement is for the confidential use of the Company only and the Company
will not, and will not permit any third party to, disclose or otherwise refer to
such advice or information, or to the Placement Agent, in any manner without the
Placement Agent’s prior written consent.
 
Section 3. Additional Covenants and Agreements of the Company.  The Company  and
each Guarantor further covenants and agrees, jointly and severally, with the
Placement Agent as follows:
 
(a)    Placement Agent’s Review of Proposed Amendments and Supplements. During
the period beginning on the date hereof and ending on the Closing Date, prior to
amending or supplementing the Public Disclosure, the Company shall furnish to
the Placement Agent for review a copy of each such proposed amendment or
supplement, and the Company shall not distribute or file any such proposed
amendment or supplement without the Placement Agent’s reasonable consent.
 
(b)   Amendments and Supplements to the Public Disclosure.  If, prior to the
Closing Date, any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Public Disclosure in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if in the opinion of the Placement Agent or counsel for
the Placement Agent it is otherwise necessary to amend or supplement the Public
Disclosure to comply with law, the Company agrees to promptly prepare and
furnish at its own expense to the Placement Agent, amendments or supplements to
the Public Disclosure so that the statements in the Public Disclosure as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that the Public Disclosure, as amended or
supplemented, will comply with law. Neither the Placement Agent’s consent to, or
delivery of, any such amendment or supplement shall constitute a waiver of any
of the Company’s obligations under this Section 3(b).
 
(c)    [Reserved].
 
(d)   Marketing. The Company and the Guarantors shall participate, and cause
their respective officers and representatives to participate, in the Placement,
including in the marketing of the Securities and meeting with prospective
purchasers of any of the Securities, and afford prospective purchasers the
opportunity to conduct customary due diligence and make inquiries relevant to
their investment decisions regarding the Securities.
 
6

--------------------------------------------------------------------------------

(e)   Blue Sky Compliance. The Company shall cooperate with the Placement Agent
and counsel for the Placement Agent to qualify or register the Securities for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws or Canadian provincial securities law (or other foreign laws)
of those jurisdictions designated by the Placement Agent, shall comply with such
laws and shall ensure that such qualifications, registrations and exemptions
remain in effect so long as required for the distribution of the Securities. The
Company shall not be required to qualify as a foreign corporation or to take any
action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
 
(f)    Use of Proceeds.  The Company shall apply the net proceeds from the sale
of the Securities sold by it to refinance its outstanding 6.50% Senior Notes due
2018 (the “Existing Notes”).
 
(g)   Investment Limitation.  The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company, any Guarantor or any of their respective
subsidiaries to register as an investment company under the Investment Company
Act.
 
(h)   No Stabilization or Manipulation.  None of the Company or the Guarantors
will take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Securities or any reference security, whether to facilitate the
sale or resale of the Securities or otherwise.
 
Section 4. Conditions of the Placement Agent’s and the Closing Agent’s
Obligations.  The obligations of the Placement Agent and the Closing Agent, each
as provided herein, shall be subject to the accuracy of the representations,
warranties and agreements of the Company and the Guarantors set forth herein as
of the date hereof and as of the Closing Date as though then made, to the timely
performance by the Company and the Guarantors of their respective covenants and
other obligations hereunder, and to each of the following conditions:
 
(a)   No Material Adverse Change.  Except as disclosed in the Public Disclosure,
prior to the dates hereof, at any time through the Closing Date, (i) neither the
Company  nor any Guarantor has incurred any liabilities, direct or contingent,
including without limitation any losses or interference with its business from
fire, explosion, flood, earthquakes, accident or other calamity, whether or not
covered by insurance, or from any strike, labor dispute or court or governmental
action, order or decree, that are material, individually or in the aggregate, to
the Company and the Guarantors, taken as a whole, or has entered into any
transactions not in the ordinary course of business, (ii) there has not been any
material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of the Company and the Guarantors, taken as
a whole, or any payment of or declaration to pay any dividends or any other
distribution with respect to the Company, and (iii) there has not been any
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the properties, business, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the
Company and the Guarantors, taken as a whole (each of clauses (i), (ii) and
(iii), a “Material Adverse Change”).
 
7

--------------------------------------------------------------------------------

(b)   Opinion of Counsel for the Company.  On the Closing Date, the Placement
Agent shall have received the opinion of Weil, Gotshal & Manges LLP, counsel to
the Company and the Guarantors, dated as of such Closing Date, the form of which
is attached as Exhibit B.
 
(c)   Officers’ Certificate.  On the Closing Date, the Placement Agent shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect that:
 
(i)          for the period from and after the date of this Agreement and prior
to the Closing Date, except as otherwise disclosed in the Public Disclosure,
there has not occurred any Material Adverse Change;
 
(ii)         the representations, warranties and covenants of the Company and
each Guarantor set forth in Section 1(A) of this Agreement are true and correct
with the same force and effect as though expressly made on and as of such
Closing Date; and
 
(iii)        the Company and each Guarantor has complied with all the agreements
hereunder and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to such Closing Date.
 
(d)   Public Disclosure.  The Placement Agent shall not have discovered prior to
or on the Closing Date that the Public Disclosure, in the reasonable opinion of
the Placement Agent, contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(e)   Corporate Proceedings.  All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Public Disclosure, the
Transaction Documents and Securities and all other legal matters relating to the
offering, issuance and sale, as applicable, of the Securities  and the other
Transactions shall be reasonably satisfactory in all material respects to the
Placement Agent.
 
(f)    [Reserved].
 
(g)  Transaction Documents. Each of the Transaction Documents, other than this
Agreement, shall be in form and substance reasonably satisfactory to the
Placement Agent and shall have been duly executed and delivered by the Company
and the other parties thereto, and the Securities shall have been duly executed
and delivered by the Company and the Guarantors, as applicable, and, as
applicable, duly authenticated by the Trustee.
 
(h)   Purchase Agreement.  All conditions to closing of the Purchase Agreement
shall be satisfied or, where applicable, waived.
 
8

--------------------------------------------------------------------------------

(i)     Suspension of Sales. The sale of the Securities shall not be enjoined
(temporarily or permanently) on the Closing Date.
 
(j)    Additional Documents.  On or before the Closing Date, the Placement Agent
shall have received such information, documents and opinions as it may
reasonably request in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
Each of the foregoing conditions is for the Placement Agent’s and Closing
Agent’s exclusive benefit and any such condition may be waived by the Placement
Agent and the Closing Agent at any time in their sole discretion by providing
the Company with written notice of such waiver.
 
Section 5.  Closing Mechanics.
 
(a)    Closing.  Payment of the Purchase Price (as defined in the Purchase
Agreement) for, and delivery of, the Securities shall be made pursuant to the
Purchase Agreement at a closing (the “Closing”) to be held at 10:00 a.m., New
York City time, on September 28, 2017 (the “Closing Date”), or such later date
and time as is mutually agreed to by the Company and the Closing Agent, at the
office of Weil, Gotshal & Manges LLP, 767 Fifth Ave, New York, New York 10153.
 
(b)   Closing Agent to Contact Purchaser. One business day prior to the Closing,
the Closing Agent will contact each Purchaser to confirm that the Closing will
take place and to confirm the closing mechanics set forth herein and in the
respective Purchase Agreement.
 
(c)   Each Purchaser to Fund Purchase Price. In accordance with the Purchase
Agreement, before 10:00 a.m., New York City time, on the Closing Date (or such
shorter period to which the Company, with the prior consent of the Closing
Agent, shall have agreed upon with any Purchaser), each Purchaser will deliver
an amount equal to its Purchase Price, payable in cash or the Company’s Existing
Notes based on the principal amount thereof, to the Closing Agent (i) by wire
transfer in immediately available funds according to the wire transfer
instructions previously provided by the Closing Agent and delivered to the
Purchaser (a “Cash Payment”) or (ii) free delivery of Existing Notes to an
account of the Issuer on or prior to the Closing Date (an “In-kind Payment”).
The Purchase Agreement shall provide that the delivery of a Cash Payment or an
In-kind Payment from each Purchaser to the Closing Agent shall be deemed to
constitute irrevocable instructions from such Purchaser to the Closing Agent
that such Purchaser’s conditions to the Closing shall be deemed to be satisfied
upon receipt by the Closing Agent of the Issuer Closing Certificate (as defined
in the Purchase Agreement) and, in that event, such Purchaser agrees that the
Closing Agent may release the funds to the Company by wire transfer of
immediately available funds in accordance with the wire instructions provided to
the Closing Agent by the Company.
 
(d)   Purchaser Information. No later than the Closing Date, the Closing Agent
shall collect the registration information provided by each Purchaser pursuant
to the Purchase Agreement.
 
(e)   Closing Agent Right to Fund for Late Purchaser. In the event that any
Purchaser shall fail to deliver all or any portion of its Purchase Price on or
before 10:00 a.m., New York City time, on the Closing Date (or such shorter
period to which the Company, with the prior consent of the Closing Agent, shall
have agreed upon with any Purchaser):
 
9

--------------------------------------------------------------------------------

(i)    The Closing Agent may, in its sole discretion, but shall not be obligated
to, fund the unfunded Purchase Price (or portion thereof) applicable to such
Purchaser, on behalf of such Purchaser; provided, however, that the funding of
any Purchase Price (or portion thereof) by the Closing Agent pursuant to this
Section 5(e) shall not relieve such Purchaser of any liability or obligation
that it may have to the Company or the Closing Agent pursuant to this Agreement
or the Purchase Agreement or for the breach of its obligations under this
Agreement or the Purchase Agreement. In any such case in which the Closing
Agent, in its sole discretion, has elected to fund the Purchase Price on behalf
of such Purchaser, if the Purchaser has not fulfilled its obligation to purchase
the Securities as set forth herein within two business days following the
Closing Date, the Closing Agent shall thereafter be entitled to retain the
Securities and, if so requested by the Closing Agent, the Company shall transfer
registration of such Securities to or as directed by the Closing Agent.
 
(ii)    In the event that the Closing Agent shall have funded the unfunded
Purchase Price (or portion thereof) on behalf of any Purchaser under the
circumstances set forth  above, such Purchaser shall be obligated to repay the
Closing Agent, in exchange for the release to such Purchaser of the Securities
that the Purchaser had agreed to purchase, the Purchase Price (or unfunded
portion thereof), plus accrued but unpaid interest on the Notes from the Closing
Date.
 
(f)    Funds Held For Benefit of Company and Purchasers. Funds received by the
Closing Agent on behalf of the Company pursuant to Section 5(c) (or funded by
the Closing Agent in its sole discretion pursuant to Section 5(e)) will be held
for the benefit of the Company and the Purchasers and not as property of the
Closing Agent.
 
(g)   Release of Purchase Price Funds; Delivery of Securities. On the Closing
Date, (i) the Closing Agent shall disburse the Purchase Price delivered by each
Purchaser (or funded by the Closing Agent in its sole discretion pursuant to
Section 5(e)) to the Company by wire transfer of immediately available funds in
accordance with the wire instructions provided to the Closing Agent by the
Company and (ii) in consideration for the receipt of the Purchase Price, the
Company shall deliver the Securities to each applicable Purchaser (to the
account specified by each such Purchaser in the applicable Purchase Agreement).
The Securities will be represented by one or more definitive global securities
in book entry form and will be deposited on the Closing Date, or as soon as
practicable thereafter, by or on behalf of the Company, with The Depository
Trust Company (“DTC”), and registered in the name of Cede & Co., as nominee of
DTC.
 
10

--------------------------------------------------------------------------------

Section 6.  Indemnification.
 
(a)  Indemnification of the Placement Agent.  Each of the Company and the
Guarantors agrees, jointly and severally, to indemnify and hold harmless the
Placement Agent, the Closing Agent and their respective affiliates and their
respective officers, directors, managers, members, partners, employees and
agents, and any other persons controlling the Placement Agent, the Closing Agent
or any of their respective affiliates within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act (the Placement Agent, the
Closing Agent and each such other person being referred to as an “Indemnified
Person”), to the fullest extent lawful, from and against all claims,
liabilities, losses, damages and expenses (or actions in respect thereof), as
incurred (“Losses”), to which such Indemnified Person may become subject under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where the
Securities have been offered or at common law or otherwise (including in
settlement of any litigation), insofar as such Losses (or actions in respect
thereof as contemplated below) arise out of or are related to this Agreement or
the Placement, or are based:
 
(i)          upon any untrue statement or alleged untrue statement of a material
fact contained in the Public Disclosure (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;  or


(ii)         upon any breach by the Company or any Guarantor of any
representation or warranty or failure to comply with any of the covenants and
agreements contained in this Agreement, or


(iii)        any act or failure to act or any alleged act or failure to act by
the Placement Agent or the Closing Agent in connection with, or relating in any
manner to, the Securities or the Placement contemplated hereby, and which is
included as part of or referred to in any Losses or action arising out of or
based upon any matter covered by clauses (i) or (ii) above, provided that the
Company and the Guarantors shall not be liable under this clause (iii) to the
extent that such Losses resulted solely and directly from any such acts or
failures to act undertaken or omitted to be taken by the Placement Agent or the
Closing Agent through its willful misconduct or gross negligence.


Each of the Company and the Guarantors agrees, jointly and severally, to
reimburse the Indemnified Person for: all reasonable out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of counsel chosen
by the Placement Agent or the Closing Agent, as applicable) as such expenses are
incurred by the Placement Agent or the Closing Agent in connection with the
investigation, preparation, defense or settlement of any action or claim for
which indemnification has or is reasonably likely to be sought by the
Indemnified Person, whether or not in connection with litigation in which any
Indemnified Person is a named party.


No person will be entitled to indemnity under this Section 6(a) in respect of
any Loss to the extent that it is found by a final, non-appealable judgment of a
court of competent jurisdiction that such Loss resulted solely and directly from
the gross negligence or willful misconduct of such Indemnified Person.
 
The indemnity agreement set forth in this Section 6(a) shall be in addition to
any liabilities that the Company may otherwise have.
 
11

--------------------------------------------------------------------------------

(b)   Notifications and Other Indemnification Procedures.  Promptly after
receipt by an Indemnified Person under this Section 6 of notice of the
commencement of any action, such Indemnified Person will, if a claim in respect
thereof is to be made against the Company or the Guarantors under this Section
6, notify the Company with reasonable promptness in writing of the commencement
thereof, but the omission so to notify the Company will not relieve it from any
liability which it may have to any Indemnified Person for indemnification,
except to the extent that the Company shall have been prejudiced by such
failure. In case any such action or proceeding is brought against any
Indemnified Person and such Indemnified Person seeks or intends to seek
indemnity from an Company or the Guarantors, the Company will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
Indemnified Person promptly after receiving the aforesaid notice from such
Indemnified Person, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Person; provided, however, if the defendants in
any such action include both the Indemnified Person and the Company or the
Guarantors, and the Indemnified Person shall have reasonably concluded that a
conflict may arise between the positions of the Company or the Guarantors and
the Indemnified Person in conducting the defense of any such action or that
there may be legal defenses available to it and/or other indemnified parties
which are different from or additional to those available to the Company or the
Guarantors, the Indemnified Person or parties shall have the right to select
separate counsel to assume such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Person or parties. Upon
receipt of notice from the Company to such Indemnified Person of the Company’s
election so to assume the defense of such action and reasonable approval by the
Indemnified Person of counsel, the Company and the Guarantors will not be liable
to such Indemnified Person under this Section 6 for any legal or other expenses
subsequently incurred by such Indemnified Person in connection with the defense
thereof unless (i) the Indemnified Person shall have employed separate counsel
in accordance with the proviso to the preceding sentence (it being understood,
however, that the Company and the Guarantors shall not be liable for the
expenses of more than one separate counsel (together with local counsel),
approved by the Company, representing the indemnified parties who are parties to
such action), (ii) the Company shall not have employed counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person
within a reasonable time after notice of commencement of the action, (iii) the
Company or the Guarantors shall have authorized the employment of counsel for
the Indemnified Person at the expense of the Company and the Guarantors, or (iv)
the use of counsel chosen by the Company or the Guarantors to represent the
Indemnified Person would present such counsel with a conflict of interest, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Company and the Guarantors.
 
12

--------------------------------------------------------------------------------

(c)    Settlements.  The Company and the Guarantors under this Section 6 shall
not be liable for any settlement of, or any consent to the entry of any judgment
with respect to, any pending or threatened claim, action, suit or proceeding
effected without the Company’s written consent, but if settled with such consent
or if there be a final judgment for the plaintiff, the Company and the
Guarantors agree, jointly and severally, to indemnify the Indemnified Person
against any Losses by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
the Company or any Guarantor to reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by Section 6(b) hereof, the Company and each
Guarantor agree, jointly and severally, that they shall be liable on a joint and
several basis for any settlement of any proceeding effected without the
Company’s written consent if (i) such settlement is entered into more than 45
days after receipt by the Company of the aforesaid request and (ii) the Company
or the Guarantors shall not have reimbursed the Indemnified Person in accordance
with such request prior to the date of such settlement, provided that such
settlement, compromise or consent includes (i) an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include a statement as to, or
an admission of, fault, culpability or a failure to act, by or on behalf of any
Indemnified Person. Neither the Company nor any Guarantor shall, without the
prior written consent of the Indemnified Person, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any Indemnified Person is or
could have been a party and indemnity was or could have been sought hereunder by
such Indemnified Person, unless such settlement, compromise or consent includes
(i) an unconditional release of such Indemnified Person from all liability on
claims that are the subject matter of such action, suit or proceeding and (ii)
does not include a statement as to, or an admission of, fault, culpability or a
failure to act, by or on behalf of any Indemnified Person.

Section 7. Contribution.  If the indemnification provided for in Section 6 is
for any reason (other than by reason of a final judgment by a court of competent
jurisdiction as to the gross negligence or willful misconduct of an Indemnified
Person as provided above) held to be unavailable to or otherwise insufficient to
hold harmless an Indemnified Person in respect of any Losses referred to
therein, then the Company and the Guarantors shall contribute to the aggregate
amount paid or payable by such Indemnified Person, as incurred, as a result of
any Losses referred to therein (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Guarantors, on the
one hand, and the Placement Agent or Closing Agent, as applicable, on the other
hand, from the Placement pursuant to this Agreement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Guarantors, on the one hand, and the Placement Agent or Closing Agent, as
applicable, on the other hand as well as any relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Placement Agent or Closing Agent, as applicable, on the other
hand, in connection with the Placement pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total net proceeds from
the Placement pursuant to this Agreement (before deducting expenses) received by
the Company, and the applicable portion of the Fee received by the Placement
Agent or the Closing Agent in connection with the Placement. The relative fault
of the Company and the Guarantors, on the one hand, and the Placement Agent or
Closing Agent, as applicable, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or any Guarantor, on the one
hand, or the Placement Agent or Closing Agent, as applicable, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. Notwithstanding
the provisions hereof, the aggregate contribution of all Indemnified Persons to
all Losses shall not exceed the amount of Fees actually received by the
Placement Agent and the Closing Agent pursuant to this Agreement with respect to
the services rendered pursuant to this Agreement.
 
13

--------------------------------------------------------------------------------

The Company and each Guarantor agrees, jointly and severally, to reimburse the
Indemnified Persons for all expenses (including, without limitation, reasonable
fees and expenses of counsel) as they are incurred in connection with
investigating, preparing, defending or settling any action or claim for which
contribution has or is reasonably likely to be sought by the Indemnified Person,
whether or not in connection with litigation in which any Indemnified Person is
a named party.


The provisions set forth in Section 6(c) with respect to notice of commencement
of any action shall apply if a claim for contribution is to be made under this
Section 7; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 6(c) for
purposes of indemnification.


The Company, each Guarantor and the Placement Agent and the Closing Agent agree
that it would not be just and equitable if contribution pursuant to this Section
7 were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 7.


No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 7, each officer and employee of the Placement Agent or the Closing Agent
and each person, if any, who controls the Placement Agent or the Closing Agent
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Placement Agent or the Closing Agent,
respectively.


Section 8.  Effectiveness of this Agreement; Termination; and Survival.
 
(a)    This Agreement shall become effective upon signing by the parties hereto.
 
(b)    Each of the Placement Agent and the Closing Agent may resign at any time
and the Company may terminate the Placement Agent’s or the Closing Agent’s
services at any time, each by giving at least ten days’ prior written notice to
the other.
 
(c)    The respective representations, warranties and other statements of the
Company, the Guarantors and their respective officers and the agreements,
covenants and the indemnities set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of the Placement Agent or the Company or any Guarantor or any of its
or their partners, officers or directors or any controlling person, as the case
may be, and will survive delivery of and payment for the Securities sold
hereunder or any termination of this Agreement (for whatever reason).
 
14

--------------------------------------------------------------------------------

Section 9. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Placement Agent:
 
Jefferies LLC
520 Madison Avenue
New York, New York 10022
Facsimile:  (212) 284-2280
Attention:  General Counsel
 
If to the Company:
 
HomeFed Corporation
1903 Wright Place, Suite 220
Carlsbad, California 92008
Attention: Chief Financial Officer
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 10. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 6 and Section 7,
and in each case their respective successors, and personal representatives, and
no other person will have any right or obligation hereunder. The term
“successors” shall not include any Purchaser.
 
Section 11. Partial Unenforceability.  The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
Section 12. Governing Law Provisions.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the Transactions (“Related Proceedings”) shall be instituted in the federal
courts of the United States of America located in the Borough of Manhattan in
the City of New York or the courts of the State of New York in each case located
in the Borough of Manhattan in the City of New York (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.
 
Section 13. General Provisions.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The failure by
any party to exercise any right or remedy under this Agreement or otherwise, or
delay by a party in exercising such right or remedy, shall not operate as a
waiver thereof. The Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.
 
15

--------------------------------------------------------------------------------

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 6 and the contribution provisions of Section 7, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 6 and 7 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Public Disclosure (and any amendments and supplements thereto), as
required by the Securities Act, the Exchange Act and any other applicable law.
 
16

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HOMEFED CORPORATION
   
as Company
           
By:
/s/ Paul Borden
     
Name: Paul Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Corporation]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
BEI - Beach LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – BEI - Beach LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
MC Leisure LLC
   
as Guarantor
           
By:
BEI Beach LLC, its sole member
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – MC Leisure LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
CDS Holding Corporation
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – CDS Holding Corporation]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
CDS Devco
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – CDS Devco]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HFC-Glen Cove, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HFC-Glen Cove, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HFC-Rockport, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HFC-Rockport, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HOFD Ashville Park LLC
   
as Guarantor
           
By:
HomeFed Corporation, its Sole Member
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HOFD Ashville Park LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Fanita Rancho, LLC
   
as Guarantor
           
By:
HomeFed Corporation, its Sole Member
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Fanita Rancho, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
JWO Land, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – JWO Land, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Resources Corporation
   
as Guarantor
                   
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Resources Corporation]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Otay Land II, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Otay Land II, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Village 2 West, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Village 2 West, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeREN, Inc.
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – HomeREN, Inc.]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
BRP Leasing LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – BRP Leasing LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
LUK-MB2, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – LUK-MB2, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
LUK-MB3, LLC
   
as Guarantor
           
By:
HomeFed Corporation, its Sole Member
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – LUK-MB3, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
LUK-MB5, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – LUK-MB5, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
LUK-REN II, Inc.
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – LUK-REN II, Inc.]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Maine Seabord Realty, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Maine Seabord Realty, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 

 
North East Point, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – North East Point, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Otay Land Company, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Otay Land Company, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Flat Rock Land Company, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   Manager
 

 
[Signature Page to Placement Agency Agreement – Flat Rock Land Company, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Otay Valley Development Company, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Otay Valley Development Company,
LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Bird Ranch Development Company, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Bird Ranch Development Company,
LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Pacho Holdings, Inc.
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Pacho Holdings, Inc.]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Palm Isle Capital, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Palm Isla Capital, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Panama City BEI Holdings, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   Manager
 

 
[Signature Page to Placement Agency Agreement – Panama City BEI Holdings, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Panama City Land Company, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Panama City Land Company, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
St. Andrew Bay Land Company, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – St. Andrew Bay Land Company,
LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
10 Acre, LLC
   
as Guarantor
         
By:
St. Andrew Bay Land Company, LLC, as Sole
   
Manager
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – 10 Acre, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Academy Park Homes, LLC
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Academy Park Homes, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
Rampage Vineyard, LLC
   
as Guarantor
           
By:
HomeFed Corporation, its Sole Member
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – Rampage Vineyard, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
San Luis Bay Holdings, Inc.
   
as Guarantor
           
By:
/s/ Paul J. Borden
     
Name: Paul J. Borden
     
Title:   President
 

 
[Signature Page to Placement Agency Agreement – San Luis Bay Holdings, Inc.]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Otay Construction, Inc.
   
as Guarantor
           
By:
/s/ Erin N. Ruhe
     
Name: Erin N. Ruhe
     
Title:   Vice President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Otay Construction, Inc.]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Village III, LLC
   
as Guarantor
           
By:
/s/ Erin N. Ruhe
     
Name: Erin N. Ruhe
     
Title:   Vice President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Village III, LLC]
 

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.



 
HomeFed Village III Master, LLC
   
as Guarantor
           
By:
/s/ Erin N. Ruhe
     
Name: Erin N. Ruhe
     
Title:   Vice President
 

 
[Signature Page to Placement Agency Agreement – HomeFed Village III Master, LLC]
 

--------------------------------------------------------------------------------

The foregoing Placement Agency and Closing
Agency Agreement is hereby confirmed
and accepted by the Placement Agent and the
Closing Agent in New York, New York as of the
date first above written.


JEFFERIES LLC
   
As Placement Agent and as Closing Agent
       
By:
/s/ Brenton Greer
   
Name: Brenton Greer
   
Title:   Managing Director
 

 

--------------------------------------------------------------------------------

Exhibit A
 
A-1

--------------------------------------------------------------------------------

Exhibit B
 
 
B-1

--------------------------------------------------------------------------------